Endicott, J.
By the will of the testator, the use, income and improvement of all his real and personal estate are given to his daughter Mary J. Taft, the mother of the plaintiffs, with power to sell the real estate, or to cut and sell the wood- and timber thereon, and to devote the proceeds of such sales, as well as the income of the property, to the maintenance and support of herself and her children, and “ with the privilege of disposing of any part of the principal derived from the sale of land, or from other sources, in such way and manner as she may think best.”
The will also provides that, at her decease, she may bequeath and devise, by her last will approved by her husband, any unexpended income or any proceeds of the sales of land, or any real estate not sold; and there is no restriction upon her power of disposition. But if, at the time of her decease, there is any of the testator’s estate not disposed of by her will, then the same is to be held, by an administrator de bonis non, or by a trustee to be appointed, for the benefit of the plaintiffs during their minority, and the same is to be paid over to them respectively in equal shares upon attaining twenty-one years of age.
The plaintiffs allege that a trust was created by these provisions for their benefit; and they seek to restrain the defendant from selling land and from expending the proceeds thereof, except upon such terms as the court may order; and that she may also be enjoined from wasting the estate.
But the defendant is given full control of all the property. She may sell and dispose of the estate during her life “ as she may think best; ” and any portion remaining at her death she may dispose of by will. The gift of the remainder to the plaintiffs is contingent upon the event that some estate remains at *465the death of the defendant not disposed of by her will. They thus take contingent remainders, and no trust was created by the will for their benefit. Bamforth v. Bamforth, 123 Mass. 280. Johnson v. Battelle, 125 Mass. 453. Gibbins v. Shepard, 125 Mass. 541. Weston v. Jenkins, 128 Mass. 562.

Decree affirmed.